Citation Nr: 0701976	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  96-04 140	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from December 1974 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO assigned a 40 
percent evaluation for chronic lumbosacral strain, effective 
January 19, 1994.  The veteran appealed the decision.

2.  In January 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw this issue.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of an increased rating for chronic lumbosacral strain, 
the Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received by the Board on January 17, 2007, the 
veteran indicated that he wished to discontinue his appeal.  
This statement constitutes a written withdrawal of the 
substantive appeal with regard to this matter.  Hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


